Per Curiam.—
As a general rule the court has power to revise its acts, if a proper ground be laid promptly. But we do not see on what ground we can vacate the sheriff’s acknowledgment of his deed. The act is his as much as Iris return to the writ upon which the property was sold, but with this difference, that a sheriff is allowed to amend his return to a writ, if his application therefor be in reasonable time, but in case of a deed it is so far from being a matter of course to take it back, that an application for that purpose, has seldom if ever been made. Supposing however, that we could vacate our own act as to the reception of the acknowledgment, how can we recall the deed, or cancel the certificate of the prothonotary endorsed on it. These have become the property of the purchaser, and whether he is at any risk as to his* title, in consequence of the alleged irregularities here, or the *267sheriff is responsible to any party for them, we are not called on to decide. The simple question is, have we power to interfere with the acts of the sheriff, to aid the parties or any of them. We think we have not, especially as the object of the act of 1836, prescribing that the acknowledgment of sheriff’s deeds shall be made upon proclamation, intends-that all objections as to irregularities, if up to that time any exist, should then be made.
Rule discharged,.;